UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811- 834 Name of Registrant: Vanguard Windsor Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: July 31, 2010 Item 1: Schedule of Investments Vanguard Windsor Fund Schedule of Investments As of July 31, 2010 Market Value Shares ($000) Common Stocks (97.7%) 1 Consumer Discretionary (15.8%) 2 Buck Holdings LP Private Placement Shares 89,488,365 213,303 Virgin Media Inc. 8,964,500 193,006 Comcast Corp. 8,941,200 165,055 CBS Corp. Class B 10,276,100 151,881 Comcast Corp. Class A 7,186,200 139,915 Home Depot Inc. 4,282,800 122,103 * Toll Brothers Inc. 5,970,000 103,639 Staples Inc. 4,700,100 95,553 3 MDC Holdings Inc. 3,212,926 93,560 TJX Cos. Inc. 1,969,200 81,761 VF Corp. 958,200 76,014 Time Warner Cable Inc. 1,128,400 64,511 Time Warner Inc. 1,891,700 59,513 News Corp. Class A 3,765,900 49,145 * Ford Motor Co. 3,499,300 44,686 Cablevision Systems Corp. Class A 1,500,000 41,115 Gap Inc. 1,760,200 31,877 Ross Stores Inc. 579,100 30,495 * Lear Corp. 314,000 24,545 ^ Garmin Ltd. 850,000 24,234 * DIRECTV Class A 575,000 21,367 * NVR Inc. 32,904 20,614 * Royal Caribbean Cruises Ltd. 691,500 19,957 DR Horton Inc. 1,810,295 19,949 * TRW Automotive Holdings Corp. 549,700 19,289 * Office Depot Inc. 3,038,600 13,127 * Pulte Group Inc. 1,140,665 10,015 Jones Apparel Group Inc. 547,500 9,548 Fortune Brands Inc. 65,606 2,879 Consumer Staples (8.8%) Procter & Gamble Co. 2,373,900 145,188 Archer-Daniels-Midland Co. 4,725,503 129,290 CVS Caremark Corp. 3,819,100 117,208 Japan Tobacco Inc. 32,935 105,997 Molson Coors Brewing Co. Class B 1,770,300 79,681 Bunge Ltd. 1,565,600 77,732 Unilever NV 2,518,766 74,083 BRF - Brasil Foods SA 3,839,000 53,739 Sara Lee Corp. 2,962,400 43,814 Altria Group Inc. 1,845,800 40,903 Safeway Inc. 1,925,000 39,539 ^ BRF - Brasil Foods SA ADR 2,799,500 39,529 Kraft Foods Inc. 1,191,200 34,795 * Constellation Brands Inc. Class A 1,720,060 29,344 Wal-Mart Stores Inc. 454,900 23,286 * Smithfield Foods Inc. 1,150,400 16,393 Tyson Foods Inc. Class A 750,000 13,133 * Dean Foods Co. 975,000 11,174 Kimberly-Clark Corp. 90,274 5,788 Energy (11.1%) Apache Corp. 1,479,600 141,420 Noble Energy Inc. 1,952,500 130,935 Baker Hughes Inc. 2,546,100 122,900 Anadarko Petroleum Corp. 1,850,000 90,946 Chevron Corp. 1,139,900 86,872 * Southwestern Energy Co. 2,241,800 81,713 Canadian Natural Resources Ltd. 2,309,200 79,483 ConocoPhillips 1,136,900 62,779 Devon Energy Corp. 895,932 55,987 Halliburton Co. 1,844,800 55,122 Marathon Oil Corp. 1,643,500 54,975 Inpex Corp. 10,812 52,891 Noble Corp. 1,399,200 45,474 Consol Energy Inc. 1,092,900 40,962 Total SA ADR 774,900 39,233 Ensco PLC ADR 870,000 36,375 Nexen Inc. 1,750,000 36,225 * Newfield Exploration Co. 664,200 35,508 * Forest Oil Corp. 1,154,400 33,004 Cimarex Energy Co. 440,100 30,310 Hess Corp. 498,055 26,691 * Rowan Cos. Inc. 761,200 19,228 Valero Energy Corp. 74,105 1,259 Exchange-Traded Funds (1.1%) 4 Vanguard Value ETF 1,689,100 80,401 4 Vanguard Total Stock Market ETF 892,000 50,175 Financials (19.6%) Wells Fargo & Co. 13,080,800 362,731 JPMorgan Chase & Co. 6,410,750 258,225 Bank of America Corp. 17,154,600 240,851 ACE Ltd. 4,445,500 235,967 Goldman Sachs Group Inc. 1,051,600 158,602 Ameriprise Financial Inc. 3,700,400 156,860 Unum Group 6,266,000 142,990 Principal Financial Group Inc. 4,226,500 108,241 * TD Ameritrade Holding Corp. 5,894,300 92,776 Invesco Ltd. 4,747,554 92,767 PNC Financial Services Group Inc. 1,282,300 76,156 Bank of New York Mellon Corp. 2,359,200 59,145 Travelers Cos. Inc. 1,131,200 57,069 Morgan Stanley 1,776,800 47,956 * UBS AG 2,524,500 42,841 BB&T Corp. 1,509,600 37,483 * Citigroup Inc. 8,500,000 34,850 * Berkshire Hathaway Inc. Class B 435,000 33,982 Fifth Third Bancorp 2,632,800 33,463 * UBS AG 1,810,700 30,737 US Bancorp 1,185,200 28,326 Comerica Inc. 602,300 23,104 XL Group PLC Class A 1,290,200 22,875 Capital One Financial Corp. 500,000 21,165 Allstate Corp. 388,400 10,969 Health Care (11.2%) Pfizer Inc. 17,193,700 257,906 Merck & Co. Inc. 3,663,666 126,250 UnitedHealth Group Inc. 4,127,400 125,679 Medtronic Inc. 3,193,000 118,045 Johnson & Johnson 1,860,000 108,047 CIGNA Corp. 3,377,400 103,889 * Amgen Inc. 1,863,200 101,600 * Gilead Sciences Inc. 3,040,000 101,293 Daiichi Sankyo Co. Ltd. 4,671,000 86,822 Roche Holding AG 588,438 76,512 McKesson Corp. 1,053,900 66,206 AstraZeneca PLC ADR 934,100 47,116 * St. Jude Medical Inc. 818,100 30,082 * Community Health Systems Inc. 792,800 25,711 Industrials (11.2%) * Delta Air Lines Inc. 22,867,800 271,669 Pentair Inc. 4,228,800 144,625 Textron Inc. 6,127,700 127,211 Deere & Co. 1,720,000 114,690 Dover Corp. 1,852,600 88,869 United Parcel Service Inc. Class B 1,197,000 77,805 Honeywell International Inc. 1,698,900 72,815 Boeing Co. 1,033,500 70,423 General Electric Co. 4,260,200 68,674 Waste Management Inc. 1,904,300 64,651 JB Hunt Transport Services Inc. 1,714,100 60,833 Ingersoll-Rand PLC 1,045,000 39,146 Northrop Grumman Corp. 516,300 30,276 Parker Hannifin Corp. 423,700 26,320 * Thomas & Betts Corp. 641,600 25,433 * Hertz Global Holdings Inc. 1,900,900 22,317 SPX Corp. 318,992 18,999 Lockheed Martin Corp. 245,000 18,412 FedEx Corp. 218,000 17,996 Raytheon Co. 359,800 16,648 Information Technology (12.2%) * Cisco Systems Inc. 9,712,100 224,058 *,3 Arrow Electronics Inc. 7,805,250 193,492 Microsoft Corp. 6,788,800 175,219 Hewlett-Packard Co. 3,378,300 155,537 Accenture PLC Class A 3,489,500 138,324 Western Union Co. 6,475,500 105,097 * Lam Research Corp. 2,434,500 102,711 QUALCOMM Inc. 2,495,000 95,010 Corning Inc. 4,025,400 72,940 * Flextronics International Ltd. 9,747,700 60,631 Texas Instruments Inc. 1,787,600 44,136 Tyco Electronics Ltd. 1,483,800 40,063 * Motorola Inc. 4,768,895 35,719 * Dell Inc. 1,950,190 25,820 International Business Machines Corp. 151,500 19,453 * AOL Inc. 129,870 2,717 Materials (3.9%) * Owens-Illinois Inc. 4,074,800 112,668 Rexam PLC 22,352,128 108,403 HeidelbergCement AG 1,359,009 68,576 Agrium Inc. 897,900 56,568 Freeport-McMoRan Copper & Gold Inc. 698,000 49,935 Mosaic Co. 686,700 32,721 Commercial Metals Co. 1,400,000 20,146 Monsanto Co. 270,675 15,656 Huntsman Corp. 721,591 7,555 Telecommunication Services (1.6%) AT&T Inc. 4,083,700 105,931 * Sprint Nextel Corp. 6,870,798 31,400 Verizon Communications Inc. 1,055,400 30,670 Vodafone Group PLC ADR 1,206,000 28,317 Frontier Communications Corp. 253,337 1,935 Utilities (1.2%) PG&E Corp. 1,263,500 56,099 Northeast Utilities 1,027,100 28,595 NiSource Inc. 1,700,200 28,053 Pepco Holdings Inc. 1,250,000 21,138 Constellation Energy Group Inc. 570,000 18,012 Total Common Stocks (Cost $11,272,182) Market Value Coupon Shares ($000) Temporary Cash Investments (3.1%) 1 Money Market Fund (1.9%) 5,6 Vanguard Market Liquidity Fund 0.297% 238,177,322 238,177 Face Market Maturity Amount Value Coupon Date ($000) ($000) Repurchase Agreement (0.9%) Bank of America Securities, LLC (Dated 7/30/10, Repurchase Value $115,702,000, collateralized by Federal National Mortgage Assn. 3.724%-5.858%, 12/01/36-07/01/40 and Federal Home Loan Mortgage Corp. 4.500%, 02/01/39) 0.210% 8/2/10 115,700 115,700 U.S. Government and Agency Obligations (0.3%) 7,8 Freddie Mac Discount Notes 0.245% 9/21/10 30,000 29,993 Total Temporary Cash Investments (Cost $383,867) Total Investments (100.8%) (Cost $11,656,049) Other Assets and Liabilities-Net (-0.8%) 6 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $62,837,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.7% and 2.1%, respectively, of net assets. 2 Restricted security represents 1.7% of net assets. 3 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 4 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 6 Includes $63,736,000 of collateral received for securities on loan. 7 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 8 Securities with a value of $29,993,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). Windsor Fund At July 31, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini S&P 500 Index September 2010 1,353 74,300 1,276 E-mini S&P MidCap 400 Index September 2010 337 25,572 340 S&P 500 Index September 2010 71 19,495 770 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of July 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 11,173,222 604,021 213,303 Temporary Cash Investments 238,177 145,693  Futures ContractsAssets 1 262   Futures ContractsLiabilities 1 (10)   Total 11,411,651 749,714 213,303 1 Represents variation margin on the last day of the reporting period. The following table summarizes changes in investments valued based on Level 3 inputs during the period ended July 31, 2010: Investments in Common Stock Amount Valued Based on Level 3 Inputs ($000) Balance as of 10/31/2009 124,541 Transfers out of Level 3 (33,210) Change in Unrealized Appreciation (Depreciation) 121,972 Balance as of 07/31/2010 213,303 Windsor Fund E. Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the company. Transactions during the period in securities of these companies were as follows: Current Period Transactions Oct. 31, 2009 July 31,2010 Market Purchases Proceeds from Dividend Market Value at Cost Securities Sold Income Value ($000) ($000) ($000) ($000) ($000) Arrow Electronics Inc. 205,744 2,149 11,165  193,492 MDC Holdings Inc. 107,719  2,856 2,437 93,560 313,463 2,437 287,052 F. At July 31, 2010, the cost of investment securities for tax purposes was $11,656,005,000. Net unrealized appreciation of investment securities for tax purposes was $718,411,000, consisting of unrealized gains of $1,494,950,000 on securities that had risen in value since their purchase and $776,539,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Windsor II Fund Schedule of Investments As of July 31, 2010 Market Value Shares ($000) Common Stocks (96.9%) 1 Consumer Discretionary (7.3%) 2 Wyndham Worldwide Corp. 16,082,062 410,575 Comcast Corp. 18,698,298 345,171 Carnival Corp. 8,425,786 292,206 CBS Corp. Class B 15,213,374 224,854 2 Service Corp. International 21,996,236 187,408 * AutoZone Inc. 790,900 167,331 McDonald's Corp. 1,521,929 106,124 JC Penney Co. Inc. 3,755,120 92,489 Omnicom Group Inc. 2,337,200 87,084 Mattel Inc. 3,919,998 82,947 Genuine Parts Co. 1,392,448 59,639 Stanley Black & Decker Inc. 923,300 53,570 Darden Restaurants Inc. 1,034,200 43,323 Lowe's Cos. Inc. 1,743,400 36,158 * Apollo Group Inc. Class A 772,400 35,631 * Ford Motor Co. 2,743,500 35,034 Home Depot Inc. 1,095,424 31,231 Gap Inc. 1,512,077 27,384 * NVR Inc. 35,382 22,167 Ltd Brands Inc. 768,300 19,699 Johnson Controls Inc. 657,000 18,928 * Interpublic Group of Cos. Inc. 2,063,400 18,859 Time Warner Cable Inc. 325,500 18,609 * Pulte Group Inc. 1,606,300 14,103 Time Warner Inc. 42,799 1,346 Comcast Corp. Class A 57,100 1,112 * Liberty Media Corp. - Interactive 58,600 663 Whirlpool Corp. 6,400 533 H&R Block Inc. 33,500 525 DR Horton Inc. 39,700 437 Viacom Inc. Class B 12,600 416 Walt Disney Co. 10,312 347 Gannett Co. Inc. 17,800 235 Consumer Staples (10.7%) Philip Morris International Inc. 13,699,853 699,240 Imperial Tobacco Group PLC ADR 10,632,625 599,680 Diageo PLC ADR 7,690,320 537,400 Wal-Mart Stores Inc. 6,454,200 330,391 CVS Caremark Corp. 9,472,594 290,714 Altria Group Inc. 12,704,507 281,532 Walgreen Co. 6,929,139 197,827 Sysco Corp. 4,749,918 147,105 Molson Coors Brewing Co. Class B 2,576,500 115,968 Avon Products Inc. 2,984,500 92,907 Procter & Gamble Co. 1,238,820 75,766 PepsiCo Inc. 1,127,400 73,180 Kraft Foods Inc. 2,421,261 70,725 Safeway Inc. 1,124,900 23,105 Lorillard Inc. 182,100 13,883 Sara Lee Corp. 53,900 797 ConAgra Foods Inc. 33,000 775 Mead Johnson Nutrition Co. 11,775 626 Dr Pepper Snapple Group Inc. 16,200 608 Tyson Foods Inc. Class A 33,100 580 Hershey Co. 10,500 494 Reynolds American Inc. 900 52 Energy (10.0%) ConocoPhillips 19,480,089 1,075,690 Occidental Petroleum Corp. 7,735,157 602,801 Spectra Energy Corp. 28,388,611 590,199 Chevron Corp. 2,627,799 200,265 Royal Dutch Shell PLC ADR 2,319,590 123,912 Exxon Mobil Corp. 1,831,582 109,309 BP PLC ADR 2,584,170 99,413 Apache Corp. 1,018,381 97,337 Halliburton Co. 2,599,100 77,661 Chesapeake Energy Corp. 3,200,800 67,313 Valero Energy Corp. 3,235,500 54,971 Noble Corp. 1,607,178 52,233 El Paso Corp. 4,123,550 50,802 Devon Energy Corp. 735,140 45,939 * Transocean Ltd. 817,457 37,775 Massey Energy Co. 765,785 23,418 Marathon Oil Corp. 279,900 9,363 * Newfield Exploration Co. 14,000 748 Williams Cos. Inc. 17,700 344 Cimarex Energy Co. 4,600 317 * QEP Resources Inc. 3,400 117 Exchange-Traded Funds (0.9%) ^,3 Vanguard Total Stock Market ETF 3,197,800 179,876 ^,3 Vanguard Value ETF 2,511,200 119,533 Financials (18.9%) Wells Fargo & Co. 35,363,777 980,638 JPMorgan Chase & Co. 24,005,109 966,926 PNC Financial Services Group Inc. 11,825,481 702,315 American Express Co. 14,683,850 655,487 Bank of America Corp. 40,110,962 563,158 Capital One Financial Corp. 9,649,738 408,473 State Street Corp. 9,150,200 356,126 * Citigroup Inc. 65,156,702 267,143 XL Group PLC Class A 13,046,632 231,317 * SLM Corp. 18,562,952 222,755 Travelers Cos. Inc. 3,200,248 161,453 MetLife Inc. 3,287,432 138,269 Goldman Sachs Group Inc. 798,189 120,383 Ameriprise Financial Inc. 2,829,800 119,955 NYSE Euronext 2,723,543 78,901 Lincoln National Corp. 2,050,261 53,389 Chubb Corp. 948,699 49,930 ACE Ltd. 717,080 38,063 Unum Group 1,518,500 34,652 Allstate Corp. 1,119,700 31,620 PartnerRe Ltd. 419,100 30,330 * Genworth Financial Inc. Class A 2,053,000 27,880 Prudential Financial Inc. 303,300 17,376 KeyCorp 1,712,982 14,492 SunTrust Banks Inc. 403,800 10,479 Hartford Financial Services Group Inc. 388,900 9,104 * Berkshire Hathaway Inc. Class B 11,200 875 Loews Corp. 22,700 843 Vornado Realty Trust 9,500 786 Ventas Inc. 15,500 786 Macerich Co. 17,880 741 US Bancorp 30,449 728 SL Green Realty Corp. 12,000 723 New York Community Bancorp Inc. 36,639 632 RenaissanceRe Holdings Ltd. 10,600 607 BOK Financial Corp. 10,600 516 American Financial Group Inc./OH 17,400 513 M&T Bank Corp. 5,800 507 * Arch Capital Group Ltd. 3,700 290 Fifth Third Bancorp 20,000 254 Morgan Stanley 5,885 159 Aflac Inc. 3,200 157 Raymond James Financial Inc. 5,000 133 Bank of New York Mellon Corp. 4,033 101 Torchmark Corp. 1,300 69 Assurant Inc. 800 30 Health Care (12.6%) Pfizer Inc. 55,507,268 832,609 Bristol-Myers Squibb Co. 32,900,439 819,879 Baxter International Inc. 11,611,568 508,238 2 Quest Diagnostics Inc. 9,374,502 440,508 Johnson & Johnson 7,172,200 416,633 * WellPoint Inc. 6,682,399 338,931 Merck & Co. Inc. 5,618,129 193,601 Abbott Laboratories 2,620,400 128,609 Medtronic Inc. 3,455,700 127,757 * Amgen Inc. 2,166,710 118,151 UnitedHealth Group Inc. 1,967,901 59,923 * Gilead Sciences Inc. 1,651,400 55,025 Eli Lilly & Co. 1,227,100 43,685 Covidien PLC 960,100 35,831 * Thermo Fisher Scientific Inc. 748,530 33,579 * Forest Laboratories Inc. 1,188,400 32,978 AstraZeneca PLC ADR 182,400 9,200 AmerisourceBergen Corp. Class A 18,290 548 * Humana Inc. 8,100 381 * Cephalon Inc. 6,700 380 CIGNA Corp. 6,900 212 Industrials (11.9%) Raytheon Co. 15,966,161 738,754 General Electric Co. 34,187,307 551,099 2 Cooper Industries PLC 12,068,588 544,897 Honeywell International Inc. 11,574,761 496,094 2 ITT Corp. 9,743,522 459,115 Illinois Tool Works Inc. 6,803,530 295,954 Lockheed Martin Corp. 1,218,700 91,585 Caterpillar Inc. 1,176,828 82,084 Norfolk Southern Corp. 1,396,000 78,553 Dover Corp. 1,370,500 65,743 * Corrections Corp. of America 2,995,900 58,630 General Dynamics Corp. 864,000 52,920 United Technologies Corp. 740,060 52,618 CSX Corp. 917,430 48,367 Emerson Electric Co. 957,900 47,454 United Parcel Service Inc. Class B 601,680 39,109 Ingersoll-Rand PLC 1,036,040 38,810 Rockwell Collins Inc. 660,410 37,749 PACCAR Inc. 796,200 36,482 Northrop Grumman Corp. 571,376 33,506 FedEx Corp. 390,700 32,252 Tyco International Ltd. 809,807 30,999 Empresa Brasileira de Aeronautica SA ADR 967,000 25,500 Cummins Inc. 294,100 23,413 Boeing Co. 139,900 9,533 3M Co. 20,426 1,747 Rockwell Automation Inc. 11,200 607 Avery Dennison Corp. 16,700 599 Southwest Airlines Co. 46,800 564 Republic Services Inc. Class A 16,500 526 RR Donnelley & Sons Co. 24,500 413 Joy Global Inc. 6,255 371 * Owens Corning 5,800 183 Eaton Corp. 1,200 94 Information Technology (16.2%) International Business Machines Corp. 8,939,450 1,147,825 Microsoft Corp. 35,505,240 916,390 Hewlett-Packard Co. 19,191,167 883,561 Intel Corp. 37,370,600 769,834 Nokia Oyj ADR 45,869,773 436,222 * Cisco Systems Inc. 9,846,160 227,151 Oracle Corp. 9,559,590 225,989 Xerox Corp. 14,696,900 143,148 * eBay Inc. 4,938,800 103,270 * Google Inc. Class A 184,480 89,445 Corning Inc. 4,673,500 84,684 CA Inc. 3,093,728 60,513 * Symantec Corp. 4,099,100 53,165 * EMC Corp. 2,517,600 49,823 Mastercard Inc. Class A 210,200 44,150 * Western Digital Corp. 1,410,100 37,213 Tyco Electronics Ltd. 1,252,475 33,817 * AOL Inc. 1,278,100 26,738 * Smart Technologies Inc. Class A 1,564,200 24,073 * Dell Inc. 1,524,000 20,178 Accenture PLC Class A 226,100 8,963 * Motorola Inc. 95,800 718 Computer Sciences Corp. 13,591 616 * Lexmark International Inc. Class A 15,700 577 * Seagate Technology 43,544 546 * Micron Technology Inc. 73,900 538 * Advanced Micro Devices Inc. 62,700 470 Materials (2.8%) EI du Pont de Nemours & Co. 11,313,258 460,110 Ball Corp. 3,178,263 185,102 Mosaic Co. 1,704,300 81,210 Nucor Corp. 1,398,100 54,722 Monsanto Co. 765,800 44,294 Praxair Inc. 414,380 35,976 Agrium Inc. 565,280 35,613 PPG Industries Inc. 419,300 29,129 Eastman Chemical Co. 10,800 676 Lubrizol Corp. 7,100 664 Walter Energy Inc. 6,500 463 Dow Chemical Co. 800 22 Telecommunication Services (1.3%) AT&T Inc. 7,887,207 204,594 Verizon Communications Inc. 6,490,709 188,620 Vodafone Group PLC ADR 2,403,500 56,434 Qwest Communications International Inc. 32,200 183 * United States Cellular Corp. 2,300 108 Frontier Communications Corp. 10,358 79 Utilities (4.3%) Dominion Resources Inc. 12,106,114 508,336 2 CenterPoint Energy Inc. 23,254,213 330,907 Entergy Corp. 4,233,978 328,176 Edison International 1,994,000 66,101 EQT Corp. 1,678,000 61,549 Exelon Corp. 1,421,117 59,445 Sempra Energy 843,700 41,974 NextEra Energy Inc. 434,700 22,735 DTE Energy Co. 16,100 743 NiSource Inc. 42,800 706 Oneok Inc. 15,100 703 Constellation Energy Group Inc. 20,400 645 CMS Energy Corp. 37,600 599 Integrys Energy Group Inc. 12,300 582 Pinnacle West Capital Corp. 15,100 575 Duke Energy Corp. 13,300 227 OGE Energy Corp. 5,000 198 Questar Corp. 3,400 56 Total Common Stocks (Cost $31,183,153) Market Value Coupon Shares ($000) Temporary Cash Investments (3.4%) 1 Money Market Fund (3.1%) 4,5 Vanguard Market Liquidity Fund 0.297% 1,050,474,829 1,050,475 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.3%) 6,7 Freddie Mac Discount Notes 0.245% 9/21/10 15,200 15,197 6,7 Freddie Mac Discount Notes 0.280% 2/1/11 70,000 69,910 Total Temporary Cash Investments (Cost $1,135,570) Total Investments (100.3%) (Cost $32,318,723) Other Assets and Liabilities-Net (-0.3%) 4 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $33,301,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.2% and 2.1%, respectively, of net assets. 2 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 3 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 4 Includes $34,334,000 of collateral received for securities on loan. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 6 Securities with a value of $85,107,000 have been segregated as initial margin for open futures contracts. 7 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Windsor II Fund B. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At January 31, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Long (Short) Settlement Unrealized Contracts Value Appreciation Futures Contracts Expiration Long (Short) (Depreciation) S&P 500 Index September 2010 1,208 331,687 13,103 E-mini S&P 500 Index September 2010 1,525 83,745 2,483 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C. Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the company. Transactions during the period in securities of these companies were as follows: Current Period Transactions Proceeds Oct. 31, 2009 from July 31, 2010 Market Purchases Securities Dividend Market Value at Cost Sold Income Value ($000) ($000) ($000) ($000) ($000) CenterPoint Energy Inc. 303,817 105,563 120,338 12,934 330,907 Constellation Energy Group Inc 341,085 41,113 420,300 2,777 NA 1 Cooper Industries PLC 532,398 94,729 168,299 9,957 544,897 ITT Corp. 558,776 83,128 145,704 7,221 459,115 Quest Diagnostics Inc. 536,553 148,580 163,109 2,825 440,508 Service Corp. International 172,300 109,775 134,322 2,735 187,408 Spectra Energy Corp. 618,285 176,855 259,700 22,272 NA 1 Wyndham Worldwide Corp. 320,505 104,410 158,394 4,593 410,575 3,383,719 65,314 2,373,410 1 Not applicable  At July 31, 2010, the security was still held, but the issuer was no longer an affiliated company of the fund. Windsor II Fund D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of July 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 32,273,748   Temporary Cash Investments 1,050,475 85,107  Futures ContractsAssets 1 492   Total 33,324,715 85,107  1 Represents variation margin on the last day of the reporting period. The following table summarizes changes in investments valued based on Level 3 inputs during the period ended July 31, 2010: Investments in Common Stocks Amount Valued Based on Level 3 Inputs ($000) Balance as of October 31, 2009 59 Transfers out of Level 3 (59) Balance as of July 31, 2010)  E. At July 31, 2010, the cost of investment securities for tax purposes was $32,318,723,000. Net unrealized appreciation of investment securities for tax purposes was $1,090,607,000, consisting of unrealized gains of $5,597,773,000 on securities that had risen in value since their purchase and $4,507,166,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD WINDSOR FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: September 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD WINDSOR FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: September 23, 2010 VANGUARD WINDSOR FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: September 23, 2010 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
